DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
The present office action is made in response to the Pre-amendment of 3/5/2019. It is noted that in the pre-amendment, applicant has made changes to the specification and the claims. 
Regarding to the claims, applicant has canceled claims 1-25 and added a new set of claims, i.e., claims 26-44, into the application. There is not any claim being amended. As canceled and newly-added, the pending claims are claims 26-44 which claims are examined in the present office action.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed on 3/5/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In particular, applicant has not provided a copy of each of the foreign references listed in the form PTO-1449, i.e., CN 101093857 and WO 2014/205238. Thus, the citations of the 
Drawings
The drawings contain eight sheets pf figures 1-8 were received on 3/5/19.  These drawings are approved by the examiner.
Specification
The abstract of the disclosure as provided in the front page of the WO 2018/044240 is used as an abstract of the present US application No. 16/330,764. The abstract is objected to because the term “said” is used.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 26-44 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for the following reasons.
a) Each of claims 26, 36 and 44 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 26-35 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “said nanostructures are dimensioned or spaced apart …to a silicon substrate” (lines 2-4).
The claim is rejected because the mentioned feature includes an open range. There is not any limitation for the scale factor. Applicant should also note that while the claim recites a silicon substrate and a dielectric substrate; however, the number of 2 or 45.7 or 167.9 or 12,000 or … each is considered as a scale factor which is included in the range claimed. Thus, absent of any specific limitation regarding to the range made the range governing the scaling factor indefinite.
b) Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the silicon” (line 2). Applicant should note that the base claim 26 recites a silicon substrate.

c1) It is unclear about the arrangement of the plurality of nanostructures, the anti-reflectance layer, the base substrate and the dielectric substrate as recited in the claim. The base claim 26 recites a plurality of nanostructures formed on a dielectric substrate; however, claim 29 recites an anti-reflectance layer disposed on a surface of a base substrate. With such claimed features then it is unclear whether the nanostructures are formed on the anti-reflectance layer which disposed on a surface of a base substrate OR the nanostructures are formed on a surface of a base which does not have an anti-reflectance layer.
c2) The claim is rejected because the use of term “or” (line 2) in the claim. Since the term “or” is used ten it is unclear which feature, i.e., an anti-reflectance layer disposed on a surface of a base substrate as recited on line 2 OR an anti-reflectance layer having “a reflective index determined by … the base substrate” as recited on lines 3-4?
c3) the claim is rejected by the feature thereof “the anti-reflectance layer … the base substrate” (lines 3-4) for the following reasons.
c31) the mentioned feature includes an open range. There is not any specific limitations for the base substrate, thus there is not any limitation for the reflective index of the base substrate. Applicant should also note that while the claim recites a dielectric substrate, see claim 26, and a base substrate in the claim 29; however, there is not any limitation related to a relationship between eh dielectric substrate and the base substrate being provided. The mentioned feature does not disclose that the material of the dielectric substrate and/or the base substrate, thus, the number of 1.45 or 2.33 or 45.7 or … each is considered as a refractive 
c32) it is unclear about the formula governing the refractive index of the anti-reflectance layer as recited. Since the reflective (refractive ?) index of air is 1.003 then it is unclear why does applicant use the calculation of  (nairnsub)1/2 to calculate the reflective index of the layer? What’s improper/wrong with the calculation of (nsub)1/2 to calculate the reflective index of the layer?
d) Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
d1) The feature thereof “the surface” (line 1) lacks a proper antecedent basis; and
d2) it is unclear about the structural relationship(s) between the nanostructures as recited in claim 26 and the “protrusions, recession or dimples” recited in the claim. Does applicant intend to claim that each nanostructure has a protrusion/recession/dimple configuration? Or does applicant intend to claim that the surface of the dielectric substrate comprises a plurality of nanostructures and protrusions/recessions/dimples?
e) Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the nanostructure” (line 1). Applicant should note that the base claim 26 recites a plurality of nanostructures so what “nanostructure” form the nanostructures does applicant imply by “the nanostructure” in claim 33?

g) Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
g1) the mentioned feature includes an open range. There is not any specific limitations for the base substrate, thus there is not any limitation for the reflective index of the base substrate. Applicant should also note that while the claim recites a dielectric substrate and a base substrate; however, the claim does not disclose that the material of the dielectric substrate and/or the base substrate, thus, the number of 1.45 or 2.33 or 45.7 or … each is considered as a refractive index of the base substrate. However, the specification does not provide sufficient information related to the material(s) used for the so-called “base” substrate. Absent of any specific limitation regarding to the substrate in the claim made the range governing the reflective index of the anti-reflectance layer indefinite.
g2) it is unclear about the formula governing the refractive index of the anti-reflectance layer as recited. Since the reflective (refractive ?) index of air is 1.003 then it is unclear why does applicant use the calculation of  (nairnsub)1/2 to calculate the reflective index of the layer? sub)1/2 to calculate the reflective index of the layer?
h) Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reasons as set forth in element d) above.
i) Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reasons as set forth in element e) above.
j) Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
j1) it is unclear about the arrangement of the plurality of nanostructures, the anti-reflectance layer, the base substrate and the dielectric substrate as recited in the claim. The claim recites a plurality of nanostructures formed on a dielectric substrate and also recites an anti-reflectance layer disposed on a surface of a base substrate. With such claimed features then it is unclear whether the nanostructures are formed on the anti-reflectance layer which disposed on a surface of a base substrate OR the nanostructures are formed on a surface of a base which does not have an anti-reflectance layer.
j2) the claim is rejected because the mentioned feature includes an open range. There is not any limitation for the scale factor. Applicant should also note that while the claim recites a silicon substrate and a dielectric substrate; however, the number of 2 or 45.7 or 167.9 or 12,000 or … each is considered as a scale factor which is included in the range claimed. Thus, absent of any specific limitation regarding to the range made the range governing the scaling factor indefinite.

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 26-33 and 36-44, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over De Waele et al (US Publication No. 2013/0194669).
De Waele et al discloses a thin-film broadband antireflection layer for use with an optical/optoelectronic device. The layer as described in paragraphs [0031]-[0036] and shown in fig. 1 comprises the following features:
a) a dielectric substrate (104) made by Si3N4 having a thickness of in a range of 30 to 70 nm, see paragraphs [0031]-[0034] or a dielectric substrate (104) made by ITO having a thickness in the range of 20 to 60 nm, see paragraph [0035]; and 

Regarding to the scaling factor which is defined as a ratio between the refractive index of the silicon substrate and the refractive index of the dielectric substrate, in paragraph, De Waele et al discloses that the refractive index of the material of Si3N4 of the dielectric substrate is 2.05 while the refractive index of silicon substrate is 3.92 thus the dimension of each nanostructure (106) has a scale of 200:1.91 (note: 1.91 = 3.92/2.05) or spaced apart by a scale of 750:1.91.
Regarding to the feature that the nanostructures are integrally formed on the dielectric substrate as recited in present claim 28, it is noted that the nanoparticles (106) are embedded into the thin-film antireflection layer thus, the nanostructures are integrally formed with the antireflection layer.
Regarding to the feature related to the reflective layer of the antireflection layer as recited in present claims 29 and 38, it is noted that the antireflection layer is disposed between air and the dielectric substrate so its reflective index is determined by (nairnsub)1/2  wherein nair is the reflective index of air and nsub is the reflective index of the base substrate. 
Regarding to the structural relationship between the antireflection layer and the dielectric layer as recited in present claim 29 and the shape of the nanostructures as recited in present claims 29 and 40, De Waele et al discloses that the antireflection layer having nanostructures is formed on a surface of the dielectric substrate wherein the nanostructures 
Regarding to the material of the dielectric substrate, De Waele et al discloses that the material of the dielectric substrate is Si3N4 having silicon, see paragraphs [0031]-[0034], as recited in present claim 43 or a dielectric substrate (104) made by ITO, see paragraph [0035], as recited in present claim 35.
It is noted that while De Waele et al does not clearly disclose a method for making the antireflection broadband antireflection layer having a step of forming a plurality of nanostructures on a dielectric substrate wherein the dielectric substrate comprises an anti-reflectance layer disposed on a base substrate and are dimensioned or spaced apart from each other by a scaling factor of the dielectric material with reference to a silicon substrate; however, it would have been obvious to one skilled in the art before the effective filing date of the invention to utilize the antireflection layer provided by De Waele et al by set forth a set of steps which includes the step of forming a dielectric substrate (104) on a surface of an element (102) and then a step of making an antireflection layer having a plurality of nanostructures on the surface of the dielectric layer to form an antireflection layer for an optical element/device.
17.	Claim 34, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over De Waele et al in view of Piehl et al (US Patent No. 7,170,666).
It is noted that while De Waele et al discloses the dielectric substrate is made by Si3N4 having silicon, see paragraphs [0031]-[0034], De Waele et al does not explicitly disclose that the substrate can made by glass as recited in present claim 34. However, an antireflection layer .
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 







/THONG Q NGUYEN/Primary Examiner, Art Unit 2872